Mu. Justice Wolf
delivered the following opinion of the court:
On May 17, last, the prosecuting attorney for the District Court of Areeibo filed an information against Bienvenido Laguna, charging him with the crime of assault and battery with aggravated circumstances. On the 25th of the same month an oral trial was had, and from the evidence introduced at the said trial the court declared the following facts to have been proved, to wit:
“The accused, Bienvenido Laguna and Juan Ramón Barrio, prior to the date of record, had a small difficulty in which they came to Mows, and for this reason the accused, Bienvenido Laguna, published in the newspaper known as ‘La Chispa’ an article couched in terms which were offensive to Barrio. As a result of the facts above stated, both parties felt resentful and provoked, and armed themselves with revolvers without having a license so to do, and on the afternoon of *429May 11 of tbe present year tbe said Barrio met Laguna in one of tbe cafés in Manatí and demanded an explanation from bim witb respect to tbe article above referred to, whereupon a quarrel ensued in wbicb they drew tlieir weapons and voluntarily and maliciously discharged tbe same repeatedly at each other without any wounds having been inflicted.”
As a consequence of this declaration of facts the -court rendered judgment convicting the accused, Bienvenido La-guna, of the crime of assault and battery, and sentencing him to six months in the San Juan jail, and to the payment of the costs. From this sentence the accused took an appeal to this court and appears here by a writing wherein he perfected the appeal taken, and alleges that he acted in self-defense; and this is the only ground upon which the appeal is based. The hearing on appeal took place before this court on October 27 last, the fiscal only being present, and he opposed the appeal by brief, and oral argument.
We have carefully examined the. facts which we have before us for decision of the present appeal, and have found no reason whatever upon which a reversal of the judgment appealed from could be based, since the simple statement of counsel for the defense to the effect that the accused acted in self-defense cannot, as has been well said by the fiscal, in itself alone, serve as a basis upon which to question the unanimous decision of three judges, who did not consider that circumstance sufficient to relieve the accused from responsibility, after hearing all of the evidence, including that of the defense, and the testimony of the witnesses, whose veracity was not attacked by the appellant. For these reasons we are of the opinion that the judgment rendered by the District Court of Arecibo should be affirmed, with the costs of this appeal against the appellant.

Affirmed.

Chief Justice Quiñones and Justices Hernández, Figueras and MacLeary concurred.